DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on February 26th, 2021 have been carefully considered.
	Claims 1-7 have been canceled.
	Claim 8 has been amended.
	Claims 8-15 are currently pending in the instant application.

Claim Objections
Claim 8 is objected to because of the following informalities:
Regarding claim 8, the claim amendments contain quotation marks which are improper claim format. Portions of the amendments are not properly underlined.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. [US8,635,455] in view of Callaghan et al. [US2015/0227753]. Starr teaches encrypted communication device with restricted rate of encryption key retrievals from memory. Callaghan teaches content item encryption on mobile devices.

Regarding claim 8, Starr teaches component circuitry for an imaging device [Starr column 1, lines 9-10 “…printer…”], comprising: 
a non-volatile memory [Starr column 9, lines 21-22 “…stored in non-volatile memory 5…”] for storing encrypted data [Starr column 9, lines 21-22 “…To authenticate 
a processor connected to the memory [Starr column 2, lines 19-20 “…Consumables such as ink cartridges can have quality assurance integrated circuit devices, or QA chips…”], 
wherein, when the processor receives a command for reading the encrypted data from an electronic device connected to the component circuitry [Starr column 9, lines 21-22 “…To authenticate itself to the first printer 12, the QA chip 4 retrieves the base key 17 stored in non-volatile memory 5…”], the processor determines whether a number of times that the command is received by the processor has reached a predetermined limit [Starr column 14-17 “…the QA chip 4 checks the number of times the base key 17 has been retrieved (step 106), or alternatively, the number of base key retrievals within a certain period of time…”], 
Starr fails to explicitly teach wherein the processor executes the command and provides an address or region of memory storing the encrypted data, and allows the electronic device to read the encrypted data from only the address or region of memory provided. However, Callaghan does teach the processor executes the command and provides an address or region of memory storing the encrypted data [Callaghan paragraph 0046, lines 1-5 “...where the file operation 201 is a request to read from the removable storage 116, the file manager 205 may request the security descriptor for the application that is requesting the read from removable storage 116…”], and allows the electronic device to read the encrypted data [Callaghan paragraph 0025, middle lines 
Starr and Callaghan are analogous arts in that they both teach removable items that have data storage areas that store encrypted data for later retrieval.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Starr’s access rate restricted consumable with Callaghan’s ability to retrieve encrypted data from removable storage for the benefit of preventing malicious users from accessing content by making it difficult for malicious users to locate data and decrypt data they don’t have a right to access [Callaghan 0032, last lines “…Moreover, the location may be difficult for malicious users to locate in the event that the mobile device 115 is disassembled…” and paragraph 0050, last lines “…As a result, content item isolation is improved and content item piracy may be reduced…”].

Starr teaches upon a determination that the number of times is below the predetermined limit [Starr column 9, lines “…64-66 “…The number of base key retrievals is less than five (step 126) so retrieval of the base key 17 is permitted…”], and wherein the processor blocks the electronic device from executing the command and reading the encrypted data upon a determination that the number of times has reached the predetermined limit [Starr column 9, lines 17-20 “…If the number of base key 

Regarding claim 9, as per claim 8, Starr teaches an interface mechanism allowing the processor to send communications to the electronic device [Starr column 2, lines 61-63 “…a device for encrypted communication with external entities…”].

Regarding claim 10, as per claim 8, Starr teaches the processor allows the electronic device to read the encrypted data in the memory without authentication upon the determination that the number of times is below the predetermined limit [Starr column 10, lines 9-12 “…As the first variant key 21 is still cached (step 104), the base key does not need to be retrieved and the number of base key retrieval permissions remains at three...”].

Regarding claim 11, as per claim 8, Starr teaches the processor requires the electronic device to send an authentication and engage in a session key agreement with the processor [Starr column 9, lines 21-22 “…To authenticate itself to the first printer 12, the QA chip 4 retrieves the base key 17 stored in non-volatile memory 5…”] when the processor determines that the number of times has reached the predetermined limit [Starr column 9, lines 17-20 “…If the number of base key retrievals exceeds the maximum--in this case five--base key retrieval is refused (step 108) and the cartridge cannot be used with the printer 12…”].



Regarding claim 13, as per claim 8, Starr teaches the electronic device includes a decryption module and a key for decrypting the encrypted data in the non-volatile memory [Starr column 9, lines 21-22 “…To authenticate itself to the first printer 12, the QA chip 4 retrieves the base key 17 stored in non-volatile memory 5…”].

Regarding claim 14, as per claim 8, Starr teaches the electronic device connected to the component circuitry is a testing device used in manufacturing for storing one or more read commands, the one or more read commands for verifying an integrity of data stored in the component circuitry [Starr column 2, lines 19-20 “…Consumables such as ink cartridges can have quality assurance integrated circuit devices, or QA chips…”].

Regarding claim 15, as per claim 8, Starr teaches the electronic device is used for determining whether the encrypted data is programmed correctly based upon a response of the processor to the one or more read command [Starr column 9, lines 38-43 “…Commands 11 from the first printer 12 are likewise validated by the QA chip 4 so that field data 7 such as virtual ink supplies can be read and decremented during .
Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139